Citation Nr: 0105401	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with a bipolar disorder, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which continued a 50 percent 
evaluation for PTSD with a bipolar disorder.

During a July 2000 Travel Board hearing, the veteran raised 
the issues of entitlement to a total disability rating based 
on unemployability due to service- connected disabilities 
(TDIU); to service connection for chloracne; and to an 
earlier effective date for service connection for PTSD, 
bipolar disorder, and chloracne.  These matters are referred 
to the RO for appropriate action.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The veteran's psychiatric symptomatology, which was 
previously diagnosed as bipolar disorder, is currently 
diagnosed as PTSD.

3.  The service-connected PTSD with bipolar disorder is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.






CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder with bipolar disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The report of an April 1997 VA mental disorders examination 
shows complaints that the veteran felt depressed, his energy 
level was limited, and he had been spending a lot of time in 
bed.  He reported that he was seeing a therapist at least 
once every week.  On examination, he exhibited no unusual 
manifestations regarding posture and his motor functions.  
His affect and mood tended to be rather blunt.  He verbalized 
a certain degree of anger and frustrations, and complained of 
being very depressed.  His thought productivity and processes 
were not unusual, and he was concerned about his inability to 
hold a job and that he was taking large amounts of 
medications.  He reported that he had been experiencing 
auditory hallucinations that interfered with his sleep, 
although Trazodone had been helpful in relieving the 
hallucinations.  The veteran was alert and well oriented.  
There were no problems with his memory.  His fund of general 
information and his intellectual functions seemed to be 
fairly satisfactory.  His capacity to think in abstract terms 
did not seem to be grossly impaired.  The diagnostic 
impression was bipolar disorder, depressed type, in partial 
remission under present medication; and alcohol abuse and 
dependence.  Under Axis IV, the examiner noted stressors of 
chronic substance abuse, repeated psychiatric 
hospitalizations, divorce and then separation from current 
spouse, exposure to Vietnam traumatic events, and status of 
being unemployed.  The global assessment of functioning (GAF) 
score was 60. 

In conjunction with his current claim, numerous VA medical 
treatment records have been submitted.  These records show 
numerous psychiatric hospitalizations from the 1970's through 
August 1998.  During the 1990's the veteran has been 
hospitalized from January to March 1990; September to October 
1991; October to November 1996; in January 1997; and from 
July to August 1998.  During these hospitalizations, the 
veteran was treated for diagnoses including a bipolar 
disorder, and most recently, for PTSD and polysubstance 
dependence.  The associated hospital reports included 
complaints of suicidal and homicidal ideation, being 
depressed and groggy, flashbacks, nightmares and poor sleep, 
hearing voices, and of being hypomanic.  In January 1997, the 
GAF was 40 to 50.  During hospitalization from July to August 
1998, the diagnoses were PTSD; alcohol and marijuana 
dependency, continuous; and bipolar affective disorder.  At 
that time, the GAF was 50 and 75.  During subsequent 
hospitalization in August 1998, the diagnoses were PTSD and 
polysubstance dependence, continuous.  On entry the GAF was 
40, and it was noted that the highest functioning (GAF score) 
that year was 50.
  
The report of a February 1999 VA PTSD examination shows 
complaints that the veteran had had many jobs for short 
periods of time since service.  Those jobs either had been 
terminated because of his difficulty getting along with 
fellow workers and supervisors, or his inability to sustain 
interest in the work.  He attempted to attend junior college 
for one year, but lost interest and could not concentrate; 
and he had a breakdown and was admitted to a VA medical 
center in 1972.  The veteran reported that over the last year 
prior to the present examination, he had been hospitalized at 
least three times.  He reported that lived in a motel room 
presently, with plans to move into an apartment.  He reported 
that he did his own shopping, food preparation, and laundry.  
He reported that he had no friends or social outlets.  He 
reported that he had been attending a VA mental health clinic 
and was currently taking Lithium two to three times per day, 
receiving 1800 mg.  The veteran reported that he continued to 
have nightmares related to battle with intrusive thoughts of 
comrades.  The veteran reported that seeing service uniforms 
or war movies precipitated flash backs. 

On examination, the veteran was neat and clean, and neatly 
combed.  His speech was coherent, thoughts organized and goal 
directed, with no delusions or hallucinations, and no bizarre 
ideas or behavior.  His memory, concentration, and 
orientation were intact.  The report contains an Axis I 
diagnosis indicating that the veteran had a past diagnosis of 
acute paranoid schizophrenia and bipolar disorder.  In the 
examiner's opinion, a more appropriate diagnosis was post-
traumatic stress disorder.  This was based on the traumatic 
Vietnam War experiences; related nightmares; flashbacks; 
intrusive thoughts; and social isolation.

At a hearing in July 2000 the veteran's testimony indicated 
that he worked part-time and had minimal marginal employment, 
with concessions made to him on the job due to his symptoms.  
At that time, the veteran had been divorced once and was 
presently separated from his current wife.  He testified that 
over the years he had had violent episodes and concentration 
problems, which caused problems performing work tasks.  He 
was angry if not on medication, which included Lithium 
Carbonate and other related drugs.  The veteran testified 
that he did not associate with friends and that he isolated 
himself.  He testified that his symptoms also included 
flashbacks and panic attacks. 

Entitlement to a Separate Rating for PTSD

Historically, in an October 1970 rating decision, the veteran 
was granted service connection for paranoid schizophrenia, 
which was assigned a 100 percent evaluation from June 1970.  
A May 1971 rating decision assigned that disability a 70 
percent evaluation from August 1971.  In a September 1973 
rating decision, the service connected schizophrenia, 
paranoid type, was assigned a 50 percent evaluation from 
January 1974.  In a June 1976 rating decision, the veteran's 
service-connected psychiatric disability was modified from 
schizophrenia, paranoid type, to manic depressive illness, 
manic type.  In a rating decision of October 1983, the RO 
continued a 50 percent evaluation for a bipolar disorder.  In 
a November 1987 rating decision the veteran's psychiatric 
disorder continued with the assignment of a 50 percent 
evaluation for bipolar disorder (currently diagnosed as 
schizo-affective disorder).  A 50 percent evaluation for 
bipolar disorder remained in effect since then. 

Recently, the veteran notified the RO in January 1997 that he 
had been hospitalized that month for his service connected 
bipolar disorder.  At that time he claimed an increase for 
this disorder.  A May 1997 rating decision addressed the 
issue of entitlement to an increased rating for bipolar 
disorder, and continued the assignment of 50 percent for that 
disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2000).  

In August 1998, the veteran filed a claim for service 
connection for PTSD.  A January 1999 rating decision granted 
service connection for PTSD, which was assigned a temporary 
total rating based on hospitalization under the provisions of 
38 C.F.R. § 4.29 for the period from July 15, 1998 to 
September 1, 1998; and a noncompensable evaluation from 
September 1, 1998, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, for PTSD.  That rating decision also continued a 50 
percent evaluation for bipolar disorder, effective from March 
1997, under Diagnostic Code 9432.  

Subsequently in an April 1999 rating decision, the veteran's 
service-connected psychiatric disability was amended by the 
RO to PTSD with a bipolar disorder, for  which a 50 percent 
evaluation (from September 1, 1998) was continued under 
Diagnostic Code 9411.  

The veteran appealed that rating decision in an August 1999 
notice of disagreement, in which the veteran stated that PTSD 
and bipolar disorder were two different diagnoses that should 
be rated separately with a 50 percent evaluation for each.  
However, the Board notes that the evaluation of the "same 
disability" or the same "manifestations' under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259 (1994).

Further, in assigning an appropriate rating, the policy 
against "pyramiding" of disability awards enumerated by 38 
C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board notes that while the mental disorders addressed in 
this case have some differing manifestations, the rating 
criteria for PTSD and bipolar disorder are identical.  It 
would be impossible to assign separate evaluations for the 
service-connected PTSD and bipolar disorder mental 
impairments in light of overlapping symptomatology, or to 
attribute specific manifestations to each disorder.  The 
clinical evidence of record discussed above, with the various 
diagnoses offered and symptoms described, supports this 
conclusion.  Moreover, during the most recent VA examination 
of February 1999, the examiner found that PTSD was a more 
appropriate diagnosis for the veteran's symptomatology, 
rather than a diagnosis of bipolar disorder.  Further, the 
veteran is service connected for PTSD with bipolar disorder.  
In this case, the rating assigned is based on the extent of 
social and industrial impairment caused by all the 
psychiatric symptomatology taken as a whole, in order to 
avoid pyramiding.  See 38 C.F.R. 4.10, 4.14, 4.126.  
Therefore, entitlement to a separate rating for PTSD and for 
bipolar disorder is not warranted.  

Evaluation for PTSD With Bipolar Disorder

The veteran's service-connected PTSD with bipolar disorder, 
is rated under Diagnostic Code 9411, which is the diagnostic 
code for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  Bipolar disorder is rated under Diagnostic Code 
9432.  As noted above, however, the rating criteria for PTSD 
and bipolar disorder are identical; and to avoid pyramiding, 
and since the most current diagnosis for the veteran's 
symptomatology is PTSD, the veteran is appropriately 
evaluated under Diagnostic Code 9411.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses disability manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected PTSD with bipolar 
disorder.  In this regard, the Board has taken careful note 
of the recent reports of VA examination and multiple 
psychiatric hospitalizations discussed above.  These reports 
show that the veteran has been most recently diagnosed as 
having PTSD, with related symptoms of nightmares, flashbacks, 
intrusive thoughts and social isolation.  He was unsuccessful 
in numerous previous jobs and has been working part-time for 
some time.  He avoids people.  The record shows that he has 
had long-standing difficulties due to his psychiatric 
symptomatology requiring many psychiatric hospitalizations 
since the 1970's; and his ability to have relationships with 
people and to obtain or retain employment has suffered 
increasing and severe impairment.

The veteran's PTSD with bipolar disorder has been found to be 
manifested by numerous symptoms.  During VA hospitalizations 
and hearings, he has reported having symptoms including 
suicidal and homicidal ideation, flashbacks, panic attacks, 
intrusive memories, nightmares and poor sleep, hearing 
voices, being depressed and groggy, and being hypomanic.  As 
discussed above, at a July 2000 hearing his testimony 
indicated that he only worked part-time, and had minimal 
marginal employment, with concessions made to him on the job 
due to his psychiatric symptoms.  He had had two failed 
marriages and was presently separated.  He testified that he 
had had concentration problems and violent episodes.  The 
record shows that he has been under long-term medication, 
with periodic hospitalization.  He does not associate with 
friends and isolates himself.   

These and other PTSD symptoms described more fully above have 
resulted in distress and impairment in social, occupational, 
and other important areas of life functioning.  The most 
recently assigned GAF score for the veteran's psychiatric 
PTSD disability was a GAF score of 40, which was assigned on 
admission for VA hospitalization in August 1998.  The GAF 
score for the veteran's PTSD with bipolar disorder of 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work, family 
relations, judgment, thinking or mood.  Other scores ranging 
from 40 to 75 have been recorded during VA hospitalizations 
between 1997 and 1998.   

The record shows that the veteran has trouble with social 
functioning, and difficulty with people and relationships, 
which has led to vocational and social relationship 
impairment.  The record indicates that the veteran is unable 
to put the traumatic   distressing memories out of his mind, 
which has resulted in nightmares and intrusive recollections.  
He had substantial problems with symptoms as described above, 
which have been shown to result in severe impairment in 
social relationships and in his ability to obtain and retain 
employment.  Notwithstanding that the veteran does work part-
time in minimal marginal employment, it is apparent from the 
record that the veteran would have great difficulty in 
holding a permanent position due to the severity of his PTSD 
symptoms.  In addition to his periodic psychiatric 
hospitalizations, his difficulties with concentration, 
flashbacks and intrusive thoughts, and social avoidance, all 
result in a total occupational and social impairment. 

Thus in sum, the Board finds that the veteran's 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.  
Therefore, after reviewing the total clinical record and 
resolving any remaining reasonable doubt in the appellant's 
favor, a 100 percent evaluation is assigned.


ORDER

A 100 percent rating for PTSD with bipolar disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

